Rule 497(e) File Nos. 33-64240 and 811-07776 Trillium® A Flexible Premium Variable Deferred Annuity Policy offered by First Great-West Life & Annuity Insurance Company in connection with its Variable Annuity-3 Series Account Supplement dated December 14, 2009 to the Prospectus and Statement of Additional Information dated May 1, 2002 In September 2009, the Board of Directors of the Seligman Portfolios, Inc. (the “Seligman Board”) approved the liquidation of the Seligman Cash Management Fund (the “Cash Portfolio”). The redemption of outstanding shares and the liquidation of the Cash Portfolio is anticipated to take place on December 15, 2009 (the “Redemption Date”).As a result, effective as of the Redemption Date, the Sub-Account investing in the Cash Portfolio will be closed to new Contributions and incoming Transfers. All other Portfolios are unaffected by the recent action of the Seligman Board, and will continue to remain available as Sub-Account investment options after the Redemption Date Any Policy owner utilizing the Pre-Authorized Check Agreement Plan or a custom transfer feature such as:Dollar Cost Averaging Privilege, or Portfolio Rebalancing involving the Cash Portfolio Sub-Account should contact an annuity account representative immediately to make alternate arrangements.If you fail to make alternate arrangements by the Redemption Date, allocations made to the Cash Portfolio Sub-Account utilizing the Pre-Authorized Check Agreement Plan or a custom transfer feature will be directed to the Maxim Money Market Portfolio Sub-Account. You may elect to transfer your contract value in the Cash Portfolio Sub-Account before the Redemption Date by calling an annuity account representative at 1-800-905-1959 or in writing at Annuity Administration, PO Box 173920, Denver, CO 80217-3920.You may also use the Intouch® Voice Response System at 1-800-905-1959 to elect a Transfer from the Cash Portfolio Sub-Account to another Portfolio Sub-Account on the web site at www.GWRS.com. Any Transfer(s) from a Sub-Account of the Cash Portfolio into a Sub-Account of another Portfolio will not count against the first 12 free Transfers you are entitled to as Owner of the Policy and will not incur a Transfer Processing Fee. If you have not transferred your contract value out of the Cash Portfolio Sub-Account as of the Redemption Date, your contract value invested in the Cash Portfolio Sub-Account will be automatically transferred to the Maxim Money Market Portfolio. This Supplement must be accompanied by or read in conjunction with the current Prospectus, dated May 1, 2002.Please keep this supplement for future reference.
